Citation Nr: 1542837	
Decision Date: 10/06/15    Archive Date: 10/13/15

DOCKET NO.  10-11 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for right arm and elbow disability, including postoperative (PO) residuals of biceps tendon repair with scars.  

2.  Entitlement to service connection for hearing loss.  

3.  Entitlement to an increased rating for residuals of a right shoulder injury manifested by limitation of motion, rated 20 percent disabling.  

4.  Entitlement to an increased rating for residuals of a right shoulder injury manifested by dislocations, rated 20 percent disabling.  

5.  Entitlement to an increased rating for residuals of a right knee injury manifested by limitation of extension, rated 10 percent disabling.  

6.  Entitlement to an increased rating for residuals of a left knee injury manifested by limitation of extension, rated 10 percent disabling.  

7.  Entitlement to an increased rating for residuals of a right knee injury manifested by instability, rated 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell


INTRODUCTION

The Veteran had active service from February 1969 to February 1971.  He served in Vietnam and was awarded the Combat Infantry Badge and the Bronze Star.  

This matter came before the Board of Veterans' Appeals (Board) from rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

For the sake of clarity the Board notes that the Veteran's residuals of a right shoulder injury have been assigned a separate 20 percent ratings based on limitation of motion, under Diagnostic Code (DC) 5201, and a separate 20 percent rating based on recurrent dislocations, under DC 5202.  Similarly, the Veteran's residuals of injuries of the knees have each been assigned separate 10 percent ratings based on limitation of extension, under DC 5261, and 10 percent based on instability under DC 5257.  In describing each of these disabilities, past rating decisions have the pathology causing the disabilities.  However, for the sake of clarity the disabilities will be described and addressed as stated on the title page.  

Historically, in part, an October 2008 rating decision granted service connection for a disorder of the "back" (more descriptively stated as osteoarthritis of the cervical spine), a right shoulder disorder, rated 20 percent under DC 5201 (limitation of motion), and tinnitus, rated 10 percent.  In part, service connection was denied for hearing loss, disability of the "right elbow reported as right arm" and a left elbow scar (and at the videoconference the Veteran and his representative point out that service connection was never claimed for disability of left elbow, including any scar).  Following a November 2008 Notice of Disagreement (NOD) and a December 2009 Statement of the Case (SOC) the Veteran perfected an appeal as to the denials of service connection for hearing loss and disability of the right arm and elbow.  

In pertinent part, an April 2011 rating decision granted service connection for disability of each knee, with each described as residuals of tibial tubercle apophyseal traction injury with Osgood-Schlatter's disease and degenerative changes.  However, it was found that the Osgood-Schlatter's disease of each knee pre-existed service and was 10 percent disabling in each knee at service entrance, which was subtracted from current level of being 20 percent disabling in each knee.  Thus, each knee was assigned an initial 10 percent rating under DC 5262 (impairment of the tibia and fibula).  See 38 C.F.R. § 3.322(a) (Aggravation of preservice disability).  

A February 2014 rating decision described the right shoulder disorder as a right rotator cuff tear and right biceps tear with osteoarthritis and continued a 20 percent rating under DC 5201 but also separately granted service connection for dislocations of the right shoulder which was assigned a separated 20 percent rating under Diagnostic Code 5202 (dislocation).  

The February 2014 rating decision separately granted service connection for limitation of motion of extension of each knee, with each knee being assigned initial 10 percent ratings under DC 5261 (limitation of extension).  

The February 2014 rating decision also confirmed and continued 10 percent ratings for residuals of tibial tubercle apophyseal traction injury with Osgood-Schlatter's disease and degenerative changes of each knee, but changed the Diagnostic Codes from 5262 (impairment of the tibia and fibula) to Diagnostic Code 5257 (instability).  

In light of the astute observation of the Veteran's service representative at the videoconference (at page 4 of the transcript) the Board notes that in the "Decision" portion of the February 2014 rating decision it was stated that: 

Evaluation of tibial tubercle injury and Osgood Schlatter's Disease with mild degenerative changes, left knee, which is currently 10 percent disabling, is continued.  An evaluation of 20 percent is assigned from February 5, 2010.  

However, neither "Reasons for Decision" nor the "Code Sheet" of the February 2014 rating decision reflects that a 20 percent rating was assigned for this aspect of the left knee disability.  Thus, the comment made in the "Decision" portion of the February 2014 rating decision is not consistent with the finding in the Reasons for Decision portion of that rating decision or with the information in the Code Sheet as to rating that disability.  

Nevertheless, the May 2014 NOD appealing the assignments of the ratings for disabilities of the knees did not address the assignment of the disability rating for this aspect of left knee disability and it was not addressed in the April 2015 SOC as to the rating assigned for left knee instability.  Accordingly, while this matter is not before the Board, it is drawn to the attention of the RO for clarification.  This should include whether the Veteran was misled to believe that a 20 percent rating was assigned for left knee instability and, for this reason, did not file an NOD as to this matter.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference in July 2015 and a transcript thereof is or record.  

This appeal was processed using the Veteran's Benefits Management System (VBMS).  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009) it was held that claims for higher evaluations also include a claim for a total rating based on individual unemployability (TDIU) when the appellant claims an inability work or there is cogent evidence of unemployability due to service connected disabilities.  However, the record shows that the Veteran has fully retired after many years of employment and has not sought or been rejected for employment.  Thus, the holding in Rice, Id., is not applicable to the current appeal.  See Rice, 22 Vet. App. 447, citing Comer v. Peake, 552 F3d. 1362 (Fed. Cir. 2009).  Therefore, the Board finds that the current decision need not consider whether the Veteran meets the criteria for entitlement to TDIU.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Initially, the Board notes that at the videoconference the Veteran testified that he was receiving Social Security Administration (SSA) benefits but it was not specified if this was due to age or due to disability.  Page 14 of the transcript.  From the record, the Veteran has fully retired after many years of employment.  Thus, it does not appear that he is receiving SSA benefits based on disability compensation.  If this is not correct, the Veteran or his representative should so state and request that any SSA records associated with any past claim for SSA disability benefits be associated with the record.  


Right arm and elbow disability, including PO residuals of biceps tendon repair with scars

The Veteran has stated that some of his service treatment records (STRs) were destroyed by a fellow servicemember.  In any event, STRs relative to his in-service combat injury that gave rise to his service-connected disorders of the right shoulder (rated as limited motion and recurrent subluxation) are not in his STRs.  It is contended that this same injury, as well as other injuries, also caused his claimed disabilities of the right arm and right elbow.  

The Veteran testified that in addition to injuring his neck and right shoulder when a helicopter had a hard landing in Vietnam in June 1970, he had also injured his right arm.  Page 5.  He had first sought postservice treatment about 30 years after service.  He had been seeing Dr. "Brustein" in Decatur since January 2015 and Dr. "Kefalas" also in Decatur for about three years.  Page 6.  He now used an assistive device for support and stability of his right elbow and, also, due to elbow pain he couldn't lift anything and now ne no longer fished, hunted or went boating.  Page 7.  He testified that he had a 2 12/ inch to 3 inch scar, as well as another scar which was about 3 inches due to his having had surgery in 1996 for a right biceps repair which had been necessitated due to the June 1970 in-service injury from a hard helicopter landing.  Page 8.  Following the helicopter injury he had not been hospitalized but had been on light duty for about a week.  Page 9.  

The Veteran's representative pointed out that the Veteran had submitted correspondence (at page 17 described as being dated June 5, 2008, and November 5, 2008) in which he related having had three in-service injuries which had affected the right side of his body.  Specifically, due to an August 1969 booby trap explosion he had been thrown about 25 feet.  In December 1969 he had been on a "sling load of ammo" which he was attempting to hook to a Chinook helicopter when, because of a shift in the wind, he had to jump off and fell 8 to 10 feet, landing on his right side.  There was also the June 1970 hard landing of a helicopter in which he injured the right side of his body.  Page 10.  

On VA examination in July 2008 the Veteran states that he injured his right elbow in 1996 while driving a pickup truck and had sudden pain in his right elbow and was diagnosed as having a torn biceps tendon which was surgically repaired by Dr. Kraus at St. "Nary's" [apparently St. Mary's Hospital] in Decatur, Illinois.  

The RO attempted to obtain records from the "Orthopaedic Center" but the Veteran subsequently reported that this facility was no longer operational and that the records could not be obtained.  Also, it appears that an attempt was made to obtain records from the St. Mary's Hospital but for the year 2005 and relative to treatment for the now service-connected ischemic heart disease.  Thus, the Veteran should be request to provide the full and complete address of the current custodian of records of Dr. Kraus and of the St. Mary's Hospital relative to all treatment or evaluation of any right arm or right elbow condition, to include any right biceps tendon repair in 1996.  

A VA examiner in July 2008 rendered a favorable medical opinion linking the service-connected disorders of the right shoulder to the June 1970 in-service injury from a hard helicopter landing (or crash).  It has been alleged that the opinion relative to the right arm and elbow disorders was not favorable because the STRs were not available for review.  However, that examiner stated that the claim file had been reviewed.  The examiner stated that he was unable to render an "opinion for the cause of the right biceps tendon and right arm, elbow condition.  X-ray's reported as normal."  There was no other explanation as to why an opinion could not be rendered.  

Further complicating the clinical picture, VA spinal examination in July 2008 yielded finding of decreased sensation of the medial and ulnar aspects of the right forearm from the right elbow to the thenar eminence and the 4th and 5th fingers, as well as decreased strength in muscles of the right arm.  The diagnoses were osteoarthritis of the cervical spine, and C4-5 degenerative disc disease (DDD) with cervical radiculopathy radiating to the right hand and the 4th and 5th fingers of the right hand.  

The Veteran is service-connected for osteoarthritis of the cervical spine, which is currently evaluated as 20 percent disabling under DC 5242 (degenerative arthritis).  However, he is not service-connected or assigned a disability evaluation on the basis of DDD of the cervical spine.  

In view of the foregoing, the Veteran should be afforded another VA examination for the purpose of determining the nature and etiology of any current disability of the right arm and right elbow.  This should include obtaining an opinion as to whether any neurologic symptoms of the right upper extremity are due to the service-connected cervical spine osteoarthritis, and whether any current disability of the right arm and right elbow are as likely as not due to the same in-service injury, or multiple in-service injuries as described by the Veteran, or are as likely as not due to a postservice injury in 1996.  

Hearing Loss

The Veteran's audiometric testing on pre-induction examination in October 1968 audiometric testing revealed the Veteran's hearing acuity, in decibels, at certain frequencies was as shown below: 

Hertz
500
1,000
2,000
3,000
4,000
Right Ear
0
0
-5
Not Tested
5
Left Ear
5
0
-5
Not Tested
15

In statements of record the Veteran reported that he was not actually afforded audiometric testing at service discharge.  In any event, the report of his January 1971 examination for service discharge purports the reflect that audiometric testing revealed the Veteran's hearing acuity, in decibels, at certain frequencies was as shown below: 



Hertz
500
1,000
2,000
3,000
4,000
Right Ear
0
0
0
Not Tested
0
Left Ear
0
0
0
Not Tested


On VA audiology evaluation in July 2008 it was noted that in the questionnaire associated with service discharge the Veteran had reported not having had a hearing loss; however, the Board notes that he did report having ear, nose or throat trouble.  The July 2008 VA audiometric testing revealed a hearing loss by VA standards, see 38 C.F.R. § 3.385, with thresholds levels of 55 decibels (dbs.) in each ear at 3,000 Hertz (Hz) and 65 dbs. at 4,000 Hz.  The examiner opined that because the Veteran stated that he had had tinnitus since service in Vietnam, and in-service exposure to loud noise was conceded, despite the lack of documentation it was certainly possible that tinnitus began during that time and, so, it was at least as likely as not that tinnitus was due to military duty.  However, as to the claimed hearing loss, the examiner stated that because there was no complaint of hearing loss at service discharge and that audiometric testing at the discharge examination did not document a hearing loss, and he did not seek audiological service for 30 years after service, the was insufficient evidence to opine favorably and, thus, it was less likely that his current hearing loss was due to military service. 

The Board is aware of the Veteran's testimony that prior to and after service he worked as a draftsman, which is an occupation that would not expose him to loud noise.  Page 3 of the transcript.  Nevertheless, the Board notes that on VA PTSD examination in July 2008 he reported that he had additionally owned and operated many small businesses on the side, e.g., construction, landscaping, a wrecker service, and snow plowing.  Other records indicate that at least for some years after service he hunted, presumably with firearms.  

However, there remains the question of whether the now service-connected tinnitus is associated with or a cause of or has aggravated any current hearing loss.  As to this, the Board notes that in Fountain v. McDonald, No. 13-0540, slip op. at 23 (U.S. Vet. App. Feb. 9, 2015) it was stated that "VA Fast Letter 08-10 requires that in requesting an opinion about the etiology of tinnitus, '[i]f hearing loss is also present, the audiologist must provide an opinion about the association of tinnitus to hearing loss'."  

From the holding in Fountain, Id., it appears that conversely, when as here a veteran is service-connected for tinnitus, due to in-service acoustic trauma, that an opinion must be rendered as to any potential association of the claimed hearing loss to the service-connected tinnitus.  Accordingly, the Veteran should be afforded a VA examination for this purpose.  

Also, the RO requested a summary report of care given the Veteran since 2000 for hearing loss from the Smith Hearing Aid but there was no response.  From the record, it does not appear that a second attempt was made.  Accordingly, the Veteran should be requested ensure that an up-to-date address is provided and to execute and return any needed release or authorization form to allow for a second attempt to obtain those records.  

Disabilities of the Right Shoulder and Both Knees

At the videoconference the Veteran testified that his disabilities of the right shoulder and both knees had increased in severity since his last VA rating examinations.  Pages 15 and 16.  

The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPCGPREC 11-95 (1995); see also 38 C.F.R. § 3.327 (a reexamination will be requested whenever there is a need to verify the current severity of a disability).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he clarify whether the SSA benefits he now receives are based on age or are based on entitlement due to disability.  If the latter, the appropriate steps should be taken to obtain all such records and associate them with the record on appeal.  

Contact the Veteran and request that he provide more information as to the nature of the 1996 incident in which he incurred a tear of the right biceps tendon, to include whether there was a motor vehicle accident (MVA) and whether the injury occurred during his employment and, if so, whether he filed a claim for worker's compensation.  All pertinent leads should be followed up, to include, if possible, obtaining a copy of an accident report and worker's compensation records, if any.  Also obtain any private clinical records relating to treatment or evaluation of any injury(ies) sustained.  

Also, contact the Veteran and request that he provide the up-to-date and full addresses of the custodian of records of Dr. Kraus and the St. Mary's Hospital relative to treatment in 1996 of his right biceps tendon tear.  

Contact the Veteran and request that he provide the up-to-date and full addresses of the custodian of records since 2000 for hearing loss from Smith Hearing Aid.   

Provide the Veteran with the appropriate release or authorization forms for the purpose of obtaining such records.  Then, if otherwise in order, take the appropriate steps to attempt to obtain such records and, if obtained, they must be associated with the record on appeal.  

2.  Afford the Veteran a VA examination for the purpose of determining the nature and etiology of any current disability of the right arm and right elbow.  This should include obtaining an opinion as to whether any neurologic symptoms of the right upper extremity are as likely as not due to the service-connected cervical spine osteoarthritis.  

Also, an opinion should be rendered as to whether any current disability of the right arm and right elbow is as likely as not due to the same in-service injury, or multiple in-service injuries as described by the Veteran, that gave rise to his service-connected disorders of the right shoulder; or is as likely as not due to a postservice injury in 1996.  

Any indicated diagnostic tests and studies should be accomplished.  The claims file and all records on Virtual VA should be made available to the examiner.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion(s) without resorting to speculation, it should be so stated, and the examiner should provide the reason(s) why an opinion would require speculation.   

3.  Afford the Veteran a VA audiology examination for the purpose of determining the nature and etiology of his current bilateral hearing loss.  

The examiner should be requested to opine was to as to whether it is as likely as not that he Veteran's claimed hearing loss is proximately due to his service-connected tinnitus.  

Also, the examiner should be requested to opine was to as to whether it is as likely as not that he Veteran's claimed hearing loss is aggravated, i.e., permanently increased in severity, by his service-connected tinnitus.  

It would also be helpful if the examiner were to opine as to whether it is as likely as not that the Veteran's current bilateral hearing loss is due to or the result of the same in-service exposure to loud noise which gave rise to or caused his service-connected tinnitus.  If the response is negative, a complete rationale is needed.  

Any indicated diagnostic tests and studies should be accomplished.  The claims file and all records on Virtual VA should be made available to the examiner.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion(s) without resorting to speculation, it should be so stated, and the examiner should provide the reason(s) why an opinion would require speculation.   

4.  Afford the Veteran a VA examination for the purpose of determining the severity of his service-connected disorders of the right shoulder, rated on the basis of limited motion and on recurrent subluxations, and also to determine the severity of his service-connected limitation of extension (and the examiner should also evaluate any potential limitation of flexion) of both knees and the severity of his service-connected instability of his right knee.  

The examiner should record the range of motion of the affected joints and describe all limited motion, if any, in terms of the degrees of painless motion and the degrees of painful motion.  

The examiner should indicate whether the Veteran has dislocations or instability of the affected joints and, if so, the frequency thereof.  

The examiner should comment on the functional limitations, if any, caused by the service-connected disabilities.  Any functional loss, including the inability to perform normal working movements with normal excursion, strength, speed, coordination, and endurance should be noted.  The examiners should specify any functional loss due to pain or weakness, and document all objective evidence of those symptoms.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

5.  Thereafter, the RO should readjudicate the claims.  

If the claims remain denied, issue a supplement statement of the case (SSOC) and provide the Veteran and his representative the appropriate period of time within which to respond, at their option.  

Then, if otherwise in order, return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014). 

